Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 12/13/2018 is acknowledged.
3.	Claims 1-17 are pending.
REQUIREMENT FOR UNITY OF INVENTION

4.         As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

            As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
5.         Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.          Group I, claims 1-3, 5-6, 10-11, 13-14 and 17 directed to peptides of SEQ ID NOs 1-449, compositions and kits thereof.
II.         Group II, claim 4, 12 directed to an in vitro diagnostic method using a peptide of SEQ ID NOs 1-449.
III.       Group III, claims 8 and 16, directed to antibody that binds to a peptide of SEQ ID NOs 1-449.
IV.       Group IV, claim 9, directed to a primer that binds to a nucleic acid encoding a peptide of SEQ ID NOs 1-449.
V. 	Group V, claims 7 and 15 directed to a product in which a peptide of SEQ ID NOs 1-449 is eliminated. 

Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of peptides, this technical feature is not a special technical feature as it does not make a contribution over the admitted prior art  of at least UniProt Accession number B5RI29 (PTO-892; Reference U).
UniProt Accession number B5RI29 teaches the protein of SEQ ID NO:5 as admitted prior art on page 66 of the specification  (In particular, whole document).
 The reference teachings anticipate the claimed invention.
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
            (A) all alternatives have a common property or activity; AND
            (B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
            (B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
            The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large 
            The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The peptide sequences of Groups I-V, the antibodies of Group III and the nucleic acids of Group IV are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  In addition, peptides, antibodies and nucleic acids are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  
7.         This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Applicant elects Group I, Applicant is required to elect: 
a single specific complete compositions and kit comprising one or more specified peptides elected specifically by sequence identification number.  A proper election is as follows: a composition/kit comprising SEQ ID NO:1 and SEQ ID NO:3.  
	If Applicant elects Group II, Applicant is required to elect:

	If Applicant elects Group III, Applicant is required to elect:
a specific antibody for one or more specified peptides elected specifically by sequence identification number.  A proper election is as follows: an antibody specific for SEQ ID NO:1.  
	If Applicant elects Group IV, Applicant is required to elect:
a single specific primer that binds to a nucleic acid encoding a single specific peptide of SEQ ID NOs 1-449. A proper election is as follows: a primer that binds to a nucleic acid encoding SEQ ID NO:1.  
	If Applicant elects Group V, Applicant is required to elect:
a single specific product in which a single specific peptide of SEQ ID NOs 1-449 is eliminated.   A proper election is as follows: a fish egg product wherein SEQ ID NO:1 is eliminated.  
The peptides, antibodies and nucleic acids do not share a common property or activity and a significant structural element that is essential to their common property or activity.  These peptides, antibodies and nucleic acids have already been described in the prior art and no functional relationship exists among them.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


8.         Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
9.         The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
March 23, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644